                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-6812-SVW (JEM)                                                Date   October 25, 2019
 Title             ROBERT WILLIAMS, et al. v. C. GREENE, et al.



 Present: The                    John E. McDermott, United States Magistrate Judge
 Honorable
                         S. Lorenzo
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


 Proceedings:                 (IN CHAMBERS) ORDER TO SHOW CAUSE RE: PLAINTIFFS’
                              SUBMISSION OF REQUEST TO PROCEED WITHOUT
                              PREPAYMENT OF FILING FEES WITH DECLARATION IN
                              SUPPORT

         On September 11, 2019, the Court denied Plaintiffs’ Request to Proceed Without Prepayment
 of Filing Fees (“IFP Request”) because the IFP Request was procedurally defective. The Court
 ordered Williams and Martell to submit separate IFP requests with supporting documents
 establishing eligibility to proceed without prepayment of fees within 30 days from the date of that
 order.

        To date, neither plaintiff has submitted an IFP Request with supporting documents, as
 ordered.

          Accordingly, both plaintiffs are ORDERED TO SHOW CAUSE why this case should not be
 dismissed for failure to submit the necessary documentation in support of an IFP Request. Plaintiffs
 shall file separate written responses to the Order to Show Cause no later than November 8, 2019.
 Failure to respond in writing to the Order to Show Cause by the deadline may result in the dismissal
 of this action. Filing a completed Request to Proceed Without Prepayment of Filing Fees with
 Declaration in Support shall be a satisfactory response to the Order to Show Cause. The Clerk is
 directed to provide Plaintiff with another copy of the form.

         IT IS SO ORDERED.

 cc:     Parties

                                                                                                      :

                                                                Initials of Preparer                slo




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
